DETAILED ACTION
	This is in response to the amendment filed on March 19th 2021.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/19/21, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 13-24 has been withdrawn. 

Applicant’s arguments, see pg. 8, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 11 and 23 has been withdrawn. 

Applicant’s arguments, see pg. 8-9, with respect to the rejection(s) of claim(s) 1-28 under 102/103 have been fully considered and are persuasive.  Although Cencini discloses that computing nodes have a network address, it does not explicitly teach the amended feature of obtaining the network address information in order to access the supplemental set of resources.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alkhatib et al. US 2011/0110377 A1.

Regarding claim 2, it was not properly amended.  The term “NVMe” was not underlined, but is being treated as properly amended since corresponding claims 14 and 27 were properly amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13, 15-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. US 2017/0264493 A1 in view of Alkhatib et al. US 2011/0110377 A1.

Regarding claim 1 Cencini discloses: a compute device comprising: a compute engine (datacenter management platform – paragraph 43) to:
obtain resource utilization data indicative of a utilization of resources for a managed node to execute a workload (monitoring computing devices during workload execution – paragraphs 7, 44-46, including resource utilization – paragraphs 72, 134, also see Fig. 1 in general),
determine whether a set of resources presently available to the managed node in a data center in which the compute device is located satisfies the resource utilization data (workload scheduling – paragraphs 188-189 includes comparing resource utilization to thresholds – paragraphs 93, 205), and
allocate, in response to a determination that the set of resources presently available to the managed node does not satisfy the resource utilization data, a supplemental set of resources to the managed node, wherein the supplemental set of resources are located in an off-premises data center that is different from the data center in which the compute device is located (allocate resources from a different data center – paragraphs 215 and 220-223, Fig. 11; workload allocates tasks to various data centers – paragraph 192);


Cencini does not explicitly disclose obtain address information from the off-premises data center that is usable by the managed node to access the supplemental set of resources but this is taught by Alkhatib as receiving physical IP addresses for endpoints in a remote data center (see Fig. 3 and paragraphs 48-49).  Alkhatib also discloses using the address information to access the resources as if they were in the same data center.  By using a virtual overlay, the endpoint/resource appears “as if” it is part of the same network and creates a secure connection (abstract, paragraphs 19, 46 and Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cencini with the teachings of Alkhatib in order to retrieve address information for the purpose of communicating with remote resources.  Once the address is known, a resource can be reached.  This would allow the system of Cencini to add supplemental resources beyond the physical data center.

Regarding claim 3, Cencini discloses determining an availability of the supplemental set of resources prior to allocation of the supplemental set of resources (scheduler determiners availability – paragraph 213, Fig. 11).



Regarding claim 5, Cencini discloses querying with an application programming interface (API receives requests – paragraphs 95, 113, 123).

Regarding claim 6, Cencini discloses querying for a cost of the supplemental set of resources (Fig. 11 step 210, paragraph 219).

Regarding claim 7, Cencini discloses the off-premises data center is one of a plurality of off-premises data centers (plurality of data centers – paragraph 189), and the compute engine is configured to select the off-premises data center for allocation of the supplemental set of resources as a function of the determined availability and cost of the supplemental resources (Fig. 11).

Regarding claim 8, Cencini discloses deallocate in response to a determination that the set of resources presently allocated to the managed node exceeds the resource utilization data, one or more of the resources from the managed node (resource allocation process is iterative – thus resources are constantly de/re-allocated based on the workload – see paragraph 225, Fig. 11; destroy external resources – paragraph 26).



Regarding claim 10, Cencini discloses deallocate resources comprises to prioritize deallocations of resources as a function of a cost of each resource (optimize scheduling based on cost – paragraph 24).

Regarding claim 11, Cencini discloses determine whether a cost of not satisfying a service level agreement associated with the workload exceeds a cost of allocating the supplement set of resources (optimize balance between cost and delivery of workload – paragraph 25, allocate resources in view of SLA – paragraph 213); and


Regarding claim 12, Cencini discloses wherein to allocate the supplemental set of resources comprises to allocate at least one of accelerator resources, data storage recourses, compute resources, or memory resources (Cencini teaches the resources are “computing nodes” – paragraph 7, this discloses at a minimum, storage/memory resources and compute resources because the nodes have processor and memory to execute applications, see Figs. 1-3).

Regarding claims 13, 15-20 and 22-24, they are computer readable medium claims that directly correspond to the computer device of claims 1, 3-8 and 10-12 respectively; therefore, they are rejected for the same reasons given above.

Regarding claim 25, it is a computer device claim that corresponds to claim 1 but is writing using “means for”.  In view of the specification, the “means” including computer hardware and/or software for performing the function.  Cencini teaches using computer hardware/software (Fig. 9) to perform the function and thus also teaches this claim.



Regarding claim 28, it corresponds to claim 3, and thus is rejected for the same reasons.

Claims 2, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cencini and Alkhatib in view of Worley et al. US 2018/0046594 A1.

Regarding claims 2, 14 and 27, Cencini discloses wherein to allocate the supplemental set of resources comprises to map one or more of the supplemental set of resources for access (addressing allows resources to be accessible – paragraph 79, Fig. 10).
The combination of Cencini and Alkhatib does not explicitly disclose “via non-volatile memory express over fabric (NVMe-oF)” but this is taught by Worley (paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cencini and Alkhatib to use NVMe over Fabric as taught by Worley.  Worley discloses this is simply part of the common specification to connect data center equipment (paragraph 3).  Thus, this is merely the combination of a known technique according to its established function in order to yield a predictable result.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Borthakur US 9,356,883 B1 discloses evaluating performance metrics and performing resource allocation across a plurality of data centers to support a workflow (abstract, col. 2 ln. 52-55, Fig. 1).
Ganguli et al. US 2014/0095691 A1 discloses dynamically reallocating resources in a cloud data center based on utilization and service level agreements (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975